DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 18 objected to because of the following informalities: 
The term “and” should be inserted after the recitation of “N.6.25” in line 5 of instant claim 9

The term “is” should be inserted after the recitation of “growth rate” in line 10 of instant claim 18

Appropriate correction is required.
Drawings
The drawings are objected to because the drawings are indicated by “Figure” rather than “FIG.” as required by 37 C.F.R § 1.84 (u)(1) (see also MPEP § 608.02 (V)).  The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s).  Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.  View numbers must be preceded by the abbreviation “FIG.”  Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
The disclosure is objected to because of the following informalities: the recitation of “Figure” throughout the instant specification should be amended to recite “FIG.” (See objection to the drawings, above). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the mole percent;” instant claim 14 recites the limitation “the specific rate;” instant claims 15-17 recite the limitation “the growth rate;” instant claim 18 recites the limitation “the fermenter;” and instant claims 19-20 recite the limitation “the amino acid composition.” There is insufficient antecedent basis for theses limitation in the claims. The dependent claims do not add additional clarity and, therefore, are also indefinite. 
Instant clam 9 recites, in part, “a second step, wherein the ammonia present in the fermentation medium is increased, and wherein the microalga is cultivated until the protein content of the microalga is increased to greater than 50%.” Instant clam 9 claim is indefinite because it is unclear if the increase in protein concentration is also expressed as N.6.25. 
Instant claim 18 recites, in part, “a second exponential fed-batch phase wherein the growth rate maintained at 0.08 h-1, and wherein during the second exponential fed-batch phase, the concentration of ammonia in the fermentation medium is no longer limited and the pH of the fermentation medium is regulated by adding 100% aqueous ammonia solution to the fermentation medium and wherein during the first exponential fed-batch phase, biomass comprising more than 25% protein (expressed as N.6.25) is obtained. (Emphasis added).
Instant claim 18 is indefinite because it is unclear if the recitation of “the first exponential fed-batch phase, biomass comprising more than 25% protein (expressed as N.6.25) is obtained” in lines 13-16 should actually refer to the second exponential fed-batch phase. Moreover, instant claim 18 appears broader than instant claim 9 since instant claim 9 requires a protein content greater than 50%, whereas instant claim 18 seems to require a protein content greater than 25%. 
Dependent claim 20 does not add additional clarity and, therefore, is also indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Macquart et al (WO 2014/154787, IDS-FOR, US 2016/0046900 cited herein as English equivalent) in view of Syrett et al (Ann. Bot. New Series, 17(65):21-36 (1953), IDS-NPL) and Hellebust et al (Biol. Ocean., 6(3-4):241-255 (1989)). 
Instant claim 1 was interpreted herein to require the recited first and second steps. The term “about” recited throughout the claims was interpreted herein to be consistent with the definition provided in the instant specification. (See page 6, lines 8-10). The recitation of “(expressed as N.6.25)” throughout the claims was interpreted herein to be required, non-exemplary claims language. See MPEP 2173.05(d).
Macquart teaches a method for protein enrichment of a microalga, e.g., Chlorella protothecoides, grown under heterotrophic conditions. (Abstract; ¶ 0001). Macquart also teaches a protein content of more than 50% by weight. (¶¶ 0049-0051). Macquart teaches a growth rate between 0.06 h-1 and 0.09 h-1. (¶ 0062; Table 9; claim 13).
Macquart does not explicitly teach a first step comprising cultivation of Chlorella in a fermentation medium, the fermentation medium comprising a limited supply of ammonia, wherein the microalga is cultivated to possess a protein content of less than 50% expressed as N.6.25; and a second step, wherein the ammonia present in the fermentation medium is 
However, Syrett teaches “[a]mmonia is rapidly assimilated by nitrogen-starved Chlorella cells and converted into soluble organic nitrogenous compounds. (Abstract). Syrett further teaches: 
As the ammonia is assimilated the other soluble nitrogenous compounds in the cells increase. After 3 hours, 75 per cent. of the ammonia added in expt. 1, and 80 per cent. in expt. 2, is present in the cells in a soluble form. The remainder has been converted into insoluble compounds, presumably chiefly protein. (Page 25)

Likewise, Hellebust teaches “[a]mmonium is considered a preferred nitrogen source for green algae.” (Page 242, Ammonium). Hellebust also teaches nitrogen uptake increases in response to nitrogen starvation in Chlorella and nitrogen transport occurs via a high-affinity system. (Page 242-243, Transport). Hellebust further teaches “[c]ells grown in excess ammonium do not possess the high-affinity system, and ammonium enters either via a low-affinity system or by diffusion.” (Page 243, Transport).
Taken together, the prior art recognized that nitrogen deficiency in a fermentation medium can be utilized to increase the consumption of nitrogen in a subsequent fermentation comprising non-limited amounts of nitrogen thereby resulting in increased protein content within a biomass. 
As such, one of ordinary skill in the art would have been motivated to add an ammonia-limited fermentation step followed by a subsequent non-limited ammonia fermentation step to the method taught by Macquart to trigger an increase in nitrogen uptake by the Chlorella in order to advantageously increase protein production in the biomass with a reasonable expectation of success. 
4Cl as a nitrogen source. (¶¶ 0102-103, 0149-0150; Tables 2 and 7).
Regarding instant claim 13, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the optimal amounts of ammonia for use in the second step with a reasonable expectation of success. As discussed above, the prior art recognized increasing the ammonia supply to an ammonia-limited fermentation in order to advantageously increase nitrogen consumption and protein production. Moreover, instant 1, e.g., only requires the ammonia present in the fermentation medium to be increased, indicating a specific amount of ammonia is not critical. 
Regarding instant 14, as discussed above, the prior art recognized that nitrogen starvation in Chlorella triggers increased nitrogen consumption in subsequent non-limited fermentations. As such, one ordinary skill in the art would reasonably expect nitrogen consumption in the first step to be lower than nitrogen consumption in the second step. In this regard, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the optimal fermentation conditions (e.g., ammonia concentration, Chlorella, concentration, etc.) to yield a desired specific rate of nitrogen consumption with a reasonable expectation of success. Indeed, instant claim 1, e.g., encompasses any rate of nitrogen consumption, and instant claim 14 encompasses any value below 0.005 g/g/h for the first step and any value greater than 0.01 g/g/h for the second step. 
prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Claims 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Macquart, Syrett, and Hellebust as applied to claims 9, 13-17, and 21  above, and further in view of  Li et al Biotechnol. Bioeng., 98(4):764-771 (2007), IDS-NPL). 
As discussed above, claims 9, 13-17, and 21 were rendered obvious by the teachings of Macquart, Syrett, and Hellebust. Macquart further teaches “[i]n general, the skilled person chooses to control microalgae growth by controlling the fermentation conditions (Tp, pH, etc.). (¶ 0028, emphasis added). Macquart also teaches the pH of the fermentation can be regulated by addition of, e.g., NaOH or NH3. (¶ 0096, Table 3, Table 8). The references do not explicitly teach a NH3/KOH mixture as recited by instant claims 10-12. However, Li teaches that KOH can also be utilized to regulate pH during fermentation of Chlorella microalgae (e.g., Chlorella protothecodie). (Abstract; page 766, Results).
Taken together, the prior art recognized the use of both NH3 and KOH to regulate pH during fermentation of Chlorella microalgae. As such, one of ordinary skill in the art would have been free to utilize NH3/KOH and/or NH3 in the method taught by Macquart, Syrett, and Hellebust with a reasonable expectation of success. 
As discussed in detail above, the prior art recognized a nitrogen-limited fermentation followed by a non-limited fermentation to increase protein content in Chlorella microalgal biomass. As such, it would have been obvious at the time of filing to limit the amount of NH3 utilized to regulate pH in the nitrogen-limited fermentation step taught by Macquart, Syrett, and Hellebust in order to ensure the fermentation is maintained under nitrogen-limited conditions; i.e., it would have been a matter of routine experimentation to determine the optimal amount of 3 and 30-55% KOH; 55-65% NH3 and 35-45% KOH, etc.) required to regulate pH during fermentation while maintaining nitrogen-limited or non-limited conditions with a reasonable expectation of success. Indeed, as discussed above, Macquart teaches “[i]n general, the skilled person chooses to control microalgae growth by controlling the fermentation conditions (Tp, pH, etc.). (¶ 0028, emphasis added).  
Regarding instant claim 18, Macquart teaches batch fed conditions using, e.g., 20 g/l of glucose. (¶¶ 0028, 0083-008, 0107; Table 2).  Macquart further teaches “microalgae are grown is carried out in a discontinuous or ‘batch’ mode in which the entirety of the initial glucose supply is consumed by the microalga, resulting in the production of a base biomass.” (¶ 0083).
 Macquart teaches an exponential growth rate of between 0.06 h-1 and 0.09 h-1. (¶¶ 0062 and 114). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
As discussed above, Macquart, Syrett, Hellebust, and Li render the use of NH3 and/or KOH to regulate pH during fermentation prima facie obvious. While Macquart teaches, e.g., regulating pH with 28% aqueous NH3 (see e.g., Table 3), one of ordinary skill in the art would have been free to utilize a 100% aqueous ammonia solution to provide nitrogen and regulate pH with a reasonable expectation of success, especially since, as discussed in detail above, the prior art recognized the use of a nitrogen-limited fermentation followed by a non-limited fermentation to increase protein content in Chlorella biomass.
Taken together, instant claim 18 seemingly constitutes an optimized embodiment of the method taught by Macquart, Syrett, Hellebust, and Li. As discussed above, Macquart, teaches: 
In general, the skilled person chooses to control microalgae growth by controlling the fermentation conditions (Tp, pH, etc.) or by controlling the supply of nutritional 

As such, it would have been a matter of routine experimentation utilizing standard laboratory techniques available at the time of filing to optimize the parameters taught by Macquart, Syrett, Hellebust, and Li to arrive at the method of instant claim 18 in order to advantageously increase the protein content of the biomass from less than 25% to more than 25% with a reasonable expectation of success. 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Macquart, Syrett, and Hellebust as applied to claims 9, 13-17, and 21 above, and further in view of Cho et al (Planta, 162:23-29 (1984)) and Wu et al (Curr. Op. Clin. Nutr. Metabol. Care, 3:59-66 (2000)).
 As discussed above, claims 9, 13-17, and 21 were rendered obvious by the teachings of Macquart, Syrett, and Hellebust. The references do not explicitly teach the amino acid composition of the microalgal biomass comprises 45% arginine. However, Cho teaches incubation of Chlorella in the presence of glucose or during nitrogen starvation induces the uptake and accumulation of amino acids, particularly arginine. (Abstract; Page 28, Discussion). Macquart teaches culturing Chlorella in the presence of glucose (see Examples 1-4) and, as discussed in detail above, Macquart, Syrett, and Hellebust teach culturing under nitrogen-limited conditions.
 Given the teachings of Cho, one of ordinary skill in the art would reasonably expect the method taught by Macquart, Syrett, and Hellebust to result in the accumulation of arginine in the resulting Chlorella biomass. One of ordinary skill in the art would have been motivated to produce a biomass mass with a high arginine content (e.g., 45%) because Wu teaches arginine 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Macquart, Syrett, Hellebust, and Li as applied to claims 10-12 and 18 above, and further in view of Cho and Wu.
As discussed above, claims 10-12 and 18 were render obvious by the teachings of Macquart, Syrett, Hellebust, and Li. The references do not explicitly teach the amino acid composition of the microalgal biomass comprises 45% arginine. However, Cho teaches incubation of Chlorella in the presence of glucose or during nitrogen starvation induces the uptake and accumulation of amino acids, particularly arginine. (Abstract; Page 28, Discussion). Macquart teaches culturing Chlorella in the presence of glucose (see Examples 1-4) and, as discussed in detail above, Macquart, Syrett, Hellebust, and Li teach culturing under nitrogen-limited conditions. 
Given the teachings of Cho, one of ordinary skill in the art would reasonably expect the method taught by Macquart, Syrett, Hellebust, and Li to result in the accumulation of arginine in the resulting Chlorella biomass. One of ordinary skill in the art would have been motivated to produce a biomass mass with a high arginine content (e.g., 45%) because Wu teaches arginine “administration is beneficial in improving reproductive, cardiovascular, pulmonary, renal, gastrointestinal, liver and immune functions, and in facilitating wound healing.” (Abstract). 
Accordingly, the claimed invention was prima facie .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Macquart, Syrett, and Hellebust as applied to claims 9, 13-17, and 21 above, and further in view of Macquart et al (WO 2015/107312, IDS-FOR, US 2016/0340640, IDS-US, cited herein as English equivalent, hereinafter Macquart2).
 As discussed above, claims 9, 13-17, and 21 were rendered obvious by the teachings of Macquart, Syrett, and Hellebust. The references do not explicitly teach the amino acid composition of the microalgal biomass comprises 45% arginine. However, Macquart2 teaches Chlorella cultured under the heterotrophic conditions taught by Macquart results in a biomass with a high arginine content of, e.g., 45%. (Abstract;  ¶¶ 0001, 0017, and 0111-0113). One of ordinary skill in the art would have been motivated to combine the teaching of Macquart, Syrett, Hellebust, and Macquart2 because Macquart2 further teaches “[f]ood supplements which contain arginine are recommended for promoting the health of the heart, the vascular function, for preventing ‘platelet aggregation’ (risk of formation of blood clots) and for lowering the arterial pressure.” (¶ 0022, see also ¶¶ 0017-0021 and 0023-0024).
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Macquart, Syrett, Hellebust, and Li as applied to claims 10-12 and 18 above, and further in view of Macquart2
As discussed above, claims 10-12 and 18 were render obvious by the teachings of Macquart, Syrett, Hellebust, and Li. The references do not explicitly teach the amino acid composition of the microalgal biomass comprises 45% arginine. However, Macquart2 teaches Chlorella cultured under the heterotrophic conditions taught by Macquart results in a biomass with a high arginine content of, e.g., 45%. (Abstract; ¶¶ 0001, 0017, and 0111-0113). One of see also ¶¶ 0017-0021 and 0023-0024).
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Conclusion
NO CLAIMS ARE ALLOWED 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Agirman et al., FEB, 24(11):3643-3648 (2015)
Hiller, J. Exp. Bot., 15(43):15-20 (1964) 
McAuley, New Phytol., 104:415-427 (1986)
McAuley, Planta, 171:632-538 (1987)
Pelley et al., J Phycol., 15:110-112 (1979)
Schlee et al., Planta, 168:232-238 (1986) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. VISONE/            Primary Patent Examiner, Art Unit 1651